DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-26, and 29-40 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/21 has been entered.
 
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
Claim 5 is labeled as “(Original),” where it appears that applicant has amended the claim, based on the amendment filed 6/23/21. Accordingly, claim 5 is being treated as “(Previously Presented).” Claim 6 is objected to based on its dependency. Appropriate correction is required. (Examiner notes that this objection has been raised previously and has yet to be addressed by applicant.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 13 is directed to a system; claim 25 is directed to a further method; and claim 30 is directed to a computer-readable storage hardware. Thus, independent claims 1, 13, 25, and 30 are directed to a statutory category of invention.  
However, claims 1, 13, 25, and 30 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of independent claim 1 is:
receiving feedback; classifying the feedback based on a respective topic to which the received feedback pertains, the feedback specifying defects; utilizing the respective topic to identify a particular test routine of multiple test routines to which a first portion of the classified feedback pertains; and producing test management information for the particular test routine in accordance with the first portion of classified received feedback.

The abstract idea of claim 13 is:
	 receive feedback; classify the feedback based on a respective topic to which the received feedback pertains; utilize the respective topic to identify a particular test routine of multiple test routines to which the classified feedback pertains; and produce test management information for the particular test routine in accordance with the received feedback.


receiving feedback; identifying a respective topic associated with the customer service application to which the received feedback pertains; mapping the respective topic to a first test matter of multiple test matters to which the feedback pertains; and producing test management information in accordance with the received feedback.

The abstract idea of claim 30 is:
receive feedback; classify the feedback based on a respective topic to which the received feedback pertains; utilize the classified feedback to identify which of multiple test routines the classified feedback pertains; and produce test management information in accordance with the received feedback.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer applications and generic computing elements. Nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could obtain customer feedback, group into pertinent categories for testing purposes, and produce a summary of the themes to yield “test information.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to generic computing elements (claims 1, 13, 25, and 30: “customer service applications”; “language processor”; “feedback filter”; claim 13: “test management hardware”; claim 30: “computer-readable storage hardware,” “processor”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification explicitly states embodiments are not limited to customer service applications {para. [0026] of applicant’s published application}. Additionally, applicant explicitly states the use of generic hardware {para. [0119] of applicant’s published application}. There’s no indication that any of the computing elements are anything but generic hardware and/or software. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception elements. Examiner carries over the analysis from Step 2A, Prong 2. 
In this case, applicant has merely implemented the abstract idea on a computer application, i.e. via a computer. These additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’ or an equivalent thereof” (MPEP 2106.05 Implementing the abstract idea on a computer does not add significantly more. It is readily apparent that the claim elements represent nothing more than to implement the judicial exception on a computer.  
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 3, 5-6, 11-12, 14-15, 17-18, and 23-24 are not directed to any additional abstract idea but are directed to insignificant extra-solution activity, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims, since they pertain to receiving or transmitting data over a network (claims 3, 5, 11-12, 14-15, 17, 23-24) and sorting information (claims 6, 12, 18, 24). The courts have recognized these as well‐understood, routine, and conventional functions when they are claimed at a high level of generality or as insignificant extra-solution activity (see MPEP 2106.06 (d)). This does not integrate the abstract idea into practical application; likewise, it is not significantly more. 
Claim 4, 9-10, 16, 21-22, 26, 37, 38 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same grouping of Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 7-8, 19-20, 29, 31-36, and 39-40 are not directed to any additional abstract ideas but are directed to describing the name, nature, structure, and/or content of the data. While this may be helpful, it does not integrate the abstract idea into practical application; likewise, it is not significantly more.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1, 3-26, and 29-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 13-17, 19-20, and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20180267795) in view of Fong (US 20180349256).

Claim 1 
Regarding claim 1, Deshpande discloses: a method {method described in Abstract} comprising:
receiving feedback pertaining to use of multiple different customer service applications that provide services to multiple customers {feedback in the form of user review data 103 received by smart review tool 104; para. [0015]; multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service}, the feedback specifying defects associated with the multiple different customer service applications {feedback from multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; feedback specifying defects associated with the multiple different customer service applications demonstrated in display 111, which shows feedback highlighting a defect, e.g. Page Hangs; para. [0015]};
classifying the feedback based on a respective topic to which the received feedback pertains {based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; GUI elements 116, 117 depict the feedback classified… based on respective topics to which the received feedback pertains, e.g. page hangs after payment and app drains device battery; para. [0015], [0017]};
utilizing the respective topic to identify a particular test routine of multiple test routines to which a first portion of the classified feedback pertains {respective topics, e.g. page hang and battery drain performance issues, are utilized to create, i.e. identify, appropriate test cases, i.e. a particular test routine of multiple test routines, which are associated with the corresponding performance issue; para. [0022]; examiner notes that a first portion is demonstrated by Deshpande, both through the data contained in the smart review tool and the automatically created entries; para. [0022]}; and
producing test management information for the particular test routine in accordance with the first portion of the received feedback {since test management information pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in managing priority and are in accordance with the first portion of the received feedback; para. [0018]}.
Deshpande doesn’t explicitly disclose: the multiple test routines operable to test attributes [of the multiple different customer service applications]; via a language processor and feedback filter [classifying].
However, Fong teaches a similar system for automated test generation based on feedback. Fong discloses: the multiple test routines operable to test attributes {classification is made in respect of one or more test actions to be taken, the specific action corresponding to a test attribute; para. [0188]}; via a language processor and feedback filter {system is implemented on at least one processor operating in conjunction with computer memory; para. [0014]; first convolutional layer creates feature maps via filtering, i.e. acts as a feedback filter; para. [0080]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of generating test routines, as taught by Fong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback to be addressed, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande with Fong, in order to provide for an effective, automated approach for testing, thereby reducing the burden on organizations that seek to conduct testing on a large scale {para. [0004] of Fong}. 

Claims 3 and 15
Regarding claim 3, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback is received from failure logs associated with the multiple customers using the multiple different customer service applications {smart review tool 104 stores an indication of the identified defects in the review data 103; this data storage defines failure logs associated with the multiple customers using the multiple different customer service applications; para. [0015]}.

Claims 4 and 16
Regarding claims 4 and 16, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Fong further discloses: converting the received feedback into word vector feedback {descriptions, i.e. feedback, mapped or converted into corresponding word vectors; para. [0078], [0188]}; and via the word vector feedback, classifying the feedback based on the respective topic or map[ing] the feedback to a respective topic to which the feedback pertains {vectors used for classification and/or mapping of descriptions or feedback; para. [0078]}.

Claims 5 and 17
Regarding claims 5 and 17, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Deshpande further discloses: receiving first feedback, the first feedback pertinent to a first test routine applicable to testing a first customer service application of the multiple different customer service applications {Deshpande indicates first feedback, e.g. battery drain, associated with App X, i.e. a first customer service application received; para. [0018]; first feedback, e.g. battery drain performance issues, are utilized by developer to create pertinent test cases, i.e. test routines, which are associated with the corresponding performance issue; para. [0022]}; and receiving second feedback, the second feedback pertinent to a second test routine applicable to testing a second customer service application of the multiple different customer service applications {Deshpande indicates multiple test cases are created, these test cases associated with the underlying performance issue; thus, Deshpande indicates a second test routine that’s pertinent to a second customer service application; para. [0022]}.
Claims 7 and 19
Regarding claims 7 and 19, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback indicates functions or attributes of the multiple customer service applications that are defective {feedback provided that indicates defects or defective applications, e.g. page hang and battery drain described by user; para. [0016]}.

Claims 8 and 20
Regarding claims 8 and 20, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Deshpande further discloses: the feedback includes reviews from users using the multiple different customer service applications, the reviews indicating defects associated with the multiple different customer service applications {feedback provided that indicates defects associated with the multiple different customer service applications, e.g. page hang and battery drain described by user; para. [0016]}.

Claims 13 and 30 
Regarding claims 13 and 30, Deshpande discloses: system and computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor {system and computer program product described in Abstract; processor and a memory storing instructions, which when executed or carried out by the processor, performs an operation; para. [0004]} to:
receive feedback pertaining to use of multiple different customer service applications that provide services to multiple customers {feedback in the form of user review data 103 received by smart review tool 104; para. [0015]; multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service};
classify the feedback based on a respective topic to which the received feedback pertains {based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; GUI elements 116, 117 depict the feedback classified… based on respective topics to which the received feedback pertains, e.g. page hangs after payment and app drains device battery; para. [0017]};
utilize the respective topic to identify a particular test routine of multiple test routines to which the classified feedback pertains or utilize the classified feedback to identify which of multiple test routines the classified feedback pertains {respective topics, e.g. page hang and battery drain performance issues, are utilized to create, i.e. identify, appropriate test cases, i.e. a particular test routine of multiple test routines, which are associated with the corresponding performance issue; para. [0022]}; and
produce test management information for the particular test routine in accordance with the received feedback or produce test management information in accordance with the received feedback {as currently claimed, test management information relates to the received feedback; since test management information pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in managing priority; para. [0018]}.
Deshpande doesn’t explicitly disclose: the multiple test routines operable to test attributes [of the multiple different customer service applications]; test management hardware; via a language processor and feedback filter [classify]. 
However, Fong teaches a similar system for automated test generation based on feedback. Fong discloses: the multiple test routines operable to test attributes {classification is made in respect of one or more test actions to be taken, the specific action corresponding to a test attribute; para. [0188]}; test management hardware {special purpose machine also automatically executes the test scripts to run the tests, i.e. machine defines test management hardware; para. [0094]} via a language processor and feedback filter {system is implemented on at least one processor operating in conjunction with computer memory; para. [0014]; first convolutional layer creates feature maps via filtering, i.e. acts as a feedback filter; para. [0080]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of generating test routines, as taught by Fong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback to be addressed, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande with Fong, in order to provide for an effective, automated approach for testing, thereby reducing the burden on organizations that seek to conduct testing on a large scale {para. [0004] of Fong}. 

Claim 14
Regarding claim 14, the combination of Deshpande and Fong discloses the features of claim 13. Deshpande further discloses: the feedback is received from the multiple customers, the feedback specifying defects associated with the multiple different customer service applications {feedback from multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; feedback specifying defects associated with the multiple different customer service applications demonstrated in display 111, which shows feedback highlighting a defect, e.g. Page Hangs; para. [0015]}.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Fong, further in view of Cmielowski et al. (US 20180121331) and Tiwari et al. (US 20200159837). 

Claims 6 and 18
Regarding claims 6 and 18, the combination of Deshpande and Fong discloses the features of claims 5 and 17, respectively. Deshpande further discloses: ranking an order of the feedback depending on how many of the multiple customers indicate a defect {criticality levels are determined based on the number of users who have mentioned the corresponding performance issue in a review, i.e. system computes a ranking based on how many of the multiple customers indicate a defect associated with the application; para. [0018]}.
The combination of Deshpande and Fong doesn’t explicitly disclose: ranking an order of modifying the first test routine and the second test routine depending on how many of the multiple customers indicate a defect associated with the first customer service application and how many of the multiple customers indicate a defect associated with the second customer service application.
However, Cmielowski teaches a similar system for automated test creation that includes: ranking an order of modifying the first test routine and the second test routine depending on how many of the multiple customers indicate a defect {test generator 100 may rank the exploratory tests 150 based on previous customer-reported issues; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of ranking test routines, as taught by Cmielowski, in order to insure that problematic code with more previously reported issues are tested, while limiting the number of tests to what the testing team can handle given the capacity {para. [0034] of Cmielowski}. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would look to optimize test planning and execution, as taught by Cmielowski.   
The combination of Deshpande, Fong, and Cmielowski does not explicitly disclose: the ranking occurring across the first customer service application and the second customer service application. 
However, Tiwari teaches a similar system for classification-based technical support that includes: the ranking occurring across the first customer service application and the second customer service application {Tiwari describes ranking the one or more solution descriptions based on a number of associated problem occurrences; note that each problem report in first column of table 410 may reference a product table containing a list of products and/or versions associated with that problem report, i.e. entries into first column of table 410 represent unique, different applications, the first two rows defining a first application and second application, respectively; para. [0041], [0042]; Fig. 4}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Fong, and Cmielowski, to include the feature of first and second customer service applications, as taught by Tiwari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande, Fong, and Cmielowski with Tiwari, in order to insure the timely resolution of customer-related technical problems, thereby mitigating financial losses and operational downtime {para. [0002] of Tiwari}. 

Claims 9, 21, 25-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande in view of Fong and Lawrence (WO 9838823 A2).

Claims 9 and 21
Regarding claims 9 and 21, the combination of Deshpande and Fong discloses the features of claims 1 and 13, respectively. Deshpande further discloses: receiving the feedback from the multiple customers, the feedback pertaining to use of the multiple different customer service applications, which provide services to the multiple customers over respective network connections {feedback in the form of user review data 103 received by smart review tool 104; para. [0015]; multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; feedback pertaining to multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; the services to the multiple customers over respective network connections indicated via internet connection; para. [0032]; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service}; and wherein utilizing the respective topic to identify which of multiple test routines the classified feedback pertains {respective topics, e.g. page hang and battery drain performance issues, are utilized by developer to create appropriate test cases, i.e. test routines, which are associated with the corresponding performance issue; para. [0022]}.
The combination of Deshpande and Fong doesn’t explicitly disclose: mapping the respective topic to the particular test routine, the particular test routine operable to test a function of the particular customer service application as specified by the respective topic.
However, Lawrence teaches a similar system for diagnosing and resolving issues related to wireless telecommunication equipment that includes: mapping the respective topic to the particular test routine, the particular test routine operable to test a function of the particular customer service application as specified by the respective topic {customer feedback is indicated as being categorized in step 309 into a respective topic, e.g. line quality; page 16, paragraph 3; Fig. 4; this respective topic is then mapped to a set of diagnosis statements 65, i.e. test routines, at step 317, by virtue of the customer service representative using the customer information to derive the diagnosis statements 65; page 17, paragraph 3; Fig. 4; note that since diagnosis doesn’t necessarily resolve issue, it defines a test routine; page 18, paragraph 2 shows that diagnosis may not solve underlying issue; examiner notes that operable to test a function of a particular customer service application as specified by the respective topic is merely describing how the test routine is to be applied, and doesn’t distinguish from the prior art}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of mapping the respective topic to a corresponding test routine, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Lawrence, in order to readily diagnose customer problems and move to resolution {page 4, paragraph 3 (beginning with “Advantageously…”) of Lawrence}. 

Claim 25
Regarding claim 25, Deshpande discloses: a method {method described in Abstract} comprising:
receiving feedback pertaining to use of a customer service application, the customer service application providing customer service to multiple customers {feedback in the form of user review data 103 received by smart review tool 104; para. [0015]; multiple customers indicated by GUI elements 118, 119, which provide counts of more than one customer; para. [0018]; multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service};
identifying a respective topic associated with the customer service application to which the received feedback pertains {GUI elements 116, 117 depict the feedback identifying a respective topic… to which the received feedback pertains; para. [0017]};
producing test management information for the customer service application in accordance with the received feedback {since test management information pertains to the management of the test, the GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used in managing priority; para. [0018]}.
Deshpande doesn’t explicitly disclose: via a language processor and feedback filter [identifying]; mapping the respective topic to a first test matter of multiple test matters to which the feedback pertains, the first test matter pertinent to testing attributes of the customer service application as specified by the feedback.
However, Fong teaches a similar system for automated test generation based on feedback. Fong discloses: via a language processor and feedback filter {system is implemented on at least one processor operating in conjunction with computer memory; para. [0014]; first convolutional layer creates feature maps via filtering, i.e. acting as a feedback filter; para. [0080]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by Deshpande, to include the feature of generating test routines, as taught by Fong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback to be addressed, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande with Fong, in order to provide for an effective, automated approach for testing, thereby reducing the burden on organizations that seek to conduct testing on a large scale {para. [0004] of Fong}. 
The combination of Deshpande and Fong doesn’t explicitly disclose: mapping the respective topic to a first test matter of multiple test matters to which the feedback pertains, the first test matter pertinent to testing attributes of the customer service application as specified by the feedback.
However, Lawrence teaches a similar system for diagnosing and resolving issues related to wireless telecommunication equipment that includes: mapping the respective topic to a first test matter of multiple test matters to which the feedback pertains, the first test matter pertinent to testing attributes of the customer service application as specified by the feedback {customer feedback is indicated as being categorized in step 309 into a respective topic, e.g. line quality; page 16, paragraph 3; Fig. 4; this respective topic is then “mapped” to a set of diagnosis statements 65, the first of which defining a first test matter of multiple test matters to which the feedback pertains at step 317, by virtue of the customer service representative using the customer information to derive the diagnosis statements 65, each statement defining an attribute; page 17, paragraph 3; Fig. 4; note that since diagnosis doesn’t necessarily resolve issue, it defines a test routine; page 18, paragraph 2 shows that diagnosis may not solve underlying issue}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of mapping the respective topic to a corresponding test routine, as taught by Lawrence, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Lawrence, in order to readily diagnose customer problems and move to resolution {page 4, paragraph 3 (beginning with “Advantageously…”) of Lawrence}.

Claims 26
Regarding claim 26, the combination of Deshpande, Fong, and Lawrence discloses the features of claim 25. Fong further discloses: converting the received feedback into word vector feedback {descriptions, i.e. feedback, mapped or converted into corresponding word vectors; para. [0078], [0188]}; and via the word vector feedback, mapping the received feedback to the respective topic to which the received feedback pertains {vectors used for mapping of descriptions or feedback; para. [0078]}.


Claims 29
Regarding claim 29, the combination of Deshpande, Fong, and Lawrence discloses the features of claim 25. Deshpande further discloses: the feedback represents reviews from users using the multiple different customer service applications {feedback that represents reviews provided, e.g. page hang and battery drain; para. [0016]}.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande, Fong, and Lawrence, further in view of Neilan (US 20090299800).

Claims 10 and 22
	Regarding claims 10 and 22, the combination of Deshpande, Fong, and Lawrence discloses the features of claims 9 and 21, respectively, but doesn’t explicitly disclose: scheduling implementation of the particular test routine based on an amount of the feedback [pertaining to the respective topic to which the particular test routine pertains].
	However, Neilan teaches a similar system for deploying upgrades for terminals that discloses the concept of scheduling implementation of a particular software routine based on an amount of feedback {system processor ranks usage data collected from at least one peripheral device and generate a maintenance schedule based upon said ranking and identification data associated with each piece of usage data; para. [0047]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Fong, and Lawrence, to include the feature of implementation scheduling, as taught by Neilan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande, Fong, and Lawrence with Neilan, in order to optimize resource allocation and reduce unnecessary expenditure and maintenance time {para. [0007] of Neilan}. 

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Fong, further in view of Young et al. (US 20160132504).

Claims 11 and 23
Regarding claims 11 and 23, the combination of Deshpande and Fong discloses the features of claims 1 and 15, respectively, but doesn’t explicitly disclose: receiving at least a portion of the feedback from messages communicated between the users in the social network, the messages pertaining to use of the multiple different customer service applications.
However, Young teaches a similar system for distributing feedback among customers that includes: receiving at least a portion of the feedback from messages communicated between the users in the social network, the messages pertaining to use of the multiple different customer service applications {Young describes app stores, i.e. a social network, that allows app users to create and publicly share their reviews of apps; further, Young describes obtaining or receiving reviews, i.e. messages or communication between users, from an app stores, where it’s understood that these reviews are shared and pertain to the use of one application, out of many; para. [0002], [0013], [0014], [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of receiving reviews from a social network, as taught by Young, in order to facilitate more meaningful analysis that enables developers to keep up with issues raised by application users {para. [0001], [0004] of Young}. Given that Deshpande acknowledges the influence that reviews have on an application’s success {para. [0002]}, one ordinarily skilled would look to identify and cluster customer reviews for additional analysis, as taught by Young, to insure that issues are properly addressed, thereby increasing the likelihood of success.  

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Fong, further in view of Tiwari.

Claims 12 and 24
Regarding claims 12 and 24, the combination of Deshpande and Fong discloses the features of claims 1 and 13. Deshpande further discloses: receiving input from the multiple customers, the input including text-based reviews of the multiple different customer service applications {input from multiple customers includes text-based reviews of applications; para. [0016]}.
The combination of Deshpande and Fong doesn’t explicitly disclose: filtering the text-based reviews to produce the feedback.
However, Tiwari teaches a similar system for classification-based technical support that includes: filtering the text-based reviews to produce the feedback {filtering process to remove one or more tokens such as stop words, common parts of speech, and/or other information that is not deemed to be associated with symptoms; para. [0034]}.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of filtering, as taught by Tiwari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Tiwari, in order to insure the timely resolution of customer-related technical problems by highlighting technical issues, thereby mitigating financial losses and operational downtime {para. [0002] of Tiwari}.

Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Fong, further in view of Jain et al. (US 9176851).

Claim 31
	Regarding claim 31, the combination of Deshpande and Fong discloses the features of claim 1, but doesn’t explicitly disclose: the multiple test routines are pre-existing test routines.
	However, Jain teaches a similar system for utilizing intelligent automated scripts to test software applications that includes: the multiple test routines are pre-existing test routines {script 305 according to embodiments of the present invention can be used with multiple applications 310-320 and/or versions of applications to perform basic testing without modifying or re-writing the script 305; col. 8, lines 35 to 40; pre-defined, i.e. pre-existing, test script or test routine mentioned explicitly in claim 1 of Jain}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of pre-existing test routines, as taught by Jain. One of ordinary skill in the art would have recognized that pre-existing test routines are frequently used in the context of application testing and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Jain, in order to automate testing, thereby reducing the time and expense of manual testing activity {col. 1, lines 40 to 45 of Jain}.

Claim 32
	Regarding claim 32, the combination of Deshpande and Fong discloses the features of claim 1. Deshpande further discloses: customer service applications {multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service}.
The combination of Deshpande and Fong doesn’t explicitly disclose: the particular test routine pertains to more than one application of the multiple applications.
	However, Jain teaches a similar system for utilizing intelligent automated scripts to test software applications that includes: the particular test routine pertains to more than one application of the multiple applications {script 305 according to embodiments of the present invention can be used with multiple applications 310-320 and/or versions of applications, i.e. pertains to more than one application of the multiple applications, to perform basic testing without modifying or re-writing the script 305; col. 8, lines 35 to 40}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of pre-existing test routines, as taught by Jain. One of ordinary skill in the art would have recognized that pre-existing test routines are frequently used in the context of application testing and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Jain, in order to automate testing, thereby reducing the time and expense of manual testing activity {col. 1, lines 40 to 45 of Jain}.

Claim 33
	Regarding claim 33, the combination of Deshpande and Fong discloses the features of claim 1. Deshpande further discloses: customer service applications {multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications}.
The combination of Deshpande and Fong doesn’t explicitly disclose: the particular test routine pertains to a particular application of the multiple applications.
	However, Jain teaches a similar system for utilizing intelligent automated scripts to test software applications that includes: the particular test routine pertains to a particular application of the multiple applications {script 305 according to embodiments of the present invention can be used with a particular application, as seen in Fig. 3, where the particular application is represented by the application 310, for example; thus, script 305 also defines a particular test routine; col. 8, lines 35 to 40}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of pre-existing test routines, as taught by Jain. One of ordinary skill in the art would have recognized that pre-existing test routines are frequently used in the context of application testing and found the results of the combination predictable, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would have further been motivated to combine Deshpande and Fong with Jain, in order to automate testing, thereby reducing the time and expense of manual testing activity {col. 1, lines 40 to 45 of Jain}.

Claim 34
	Regarding claim 34, the combination of Deshpande, Fong, and Jain discloses the features of claim 33. Deshpande further discloses: customer service application {multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102, where the application store 101 is indicated as an app marketplace like Google Play, e.g. a service that hosts different applications; note that since the broadest reasonable interpretation of customer service application includes any application that provides customer service, the limitation of multiple different customer service applications is met by Deshpande, given that any of applications 102 provide customer service}; the first portion of the classified feedback indicating the functionality {based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; GUI elements 116, 117 depict the classified feedback indicating the functionality, e.g. page hangs after payment and app drains device battery; para. [0015], [0017]}.
	Jain further discloses: the particular test routine is operative to test functionality of the particular application {script 305 associated with one of applications 310-20, i.e. the particular test routine and particular application, used to test user interface, i.e. functionality of the particular application; col. 8, lines 35 to 45}.

Claim 35
 	Regarding claim 35, the combination of Deshpande, Fong, and Jain discloses the features of claim 34. Deshpande further discloses: the first portion of the classified feedback indicates a defect associated with the functionality  {feedback specifying defects associated with the multiple different customer service applications demonstrated in display 111, which shows first portion of the classified feedback indicates a defect associated with the functionality, e.g. Page Hangs; para. [0015]}.

Claim 36
Regarding claim 36, the combination of Deshpande, Fong, and Jain discloses the features of claim 35. Deshpande further discloses: the first portion of the classified feedback {first portion is demonstrated by Deshpande, both through the data contained in the smart review tool and the automatically created entries; para. [0022]}.
Jain further discloses: the particular test routine is operative to test the functionality as specified by user {user selects particular test routine to test the functionality; col. 8, line 65 to col. 9, line 10}.


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande, Fong, and Jain, further in view of Cmielowski. 

Claim 37
Regarding claim 37, the combination of Deshpande, Fong, and Jain discloses the features of claim 36, but doesn’t explicitly discloses: updating the particular test routine based on a number of users that experience a failure associated with the functionality. 
However, Cmielowski teaches a similar system for automated test creation that includes: updating the particular test routine based on a number of users that experience a failure associated with the functionality {test generator 100 may rank the exploratory tests 150 based on previous customer-reported issues, i.e. update the test routine order… based on a number of users that experience a failure; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande, Fong, and Jain, to include the feature of updating test routines based on the number of issues, as taught by Cmielowski, in order to insure that problematic code with more previously reported issues are tested, while limiting the number of tests to what the testing team can handle given the capacity {para. [0034] of Cmielowski}. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would look to optimize test planning and execution, as taught by Cmielowski.   


Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deshpande and Fong, further in view of Wojciak et al. (US 20190361799). 

Claim 38
Regarding claim 38, the combination of Deshpande and Fong discloses the features of claim 1. Deshpande further discloses: via the feedback samples, detecting a defect in a first customer service application of the multiple different customer service applications {feedback in the form of user review data 103 received by smart review tool 104; para. [0015]; multiple different customer applications indicated at para. [0014], which describes multiple applications via applications 102; based on an analysis of the review data 103, the smart review tool 104 may determine that the page hang and battery drain of App X are known defects of the application; para. [0015], [0017]}; and generating the test management information to indicate a need for a new test case to test the detected defect in the first customer service application {GUI elements 118 and 119, which provide customer counts, meet this limitation, since they could be used to indicate a need for a new test case to test the detected defect in the first customer service application; para. [0018]}.
The combination of Deshpande and Fong doesn’t explicitly disclose: deriving a cluster chart of feedback samples from the received feedback.
However, Wojciak teaches a similar system for deriving test cases. Wojciak discloses: deriving a cluster chart of feedback samples from the received feedback {cluster chart of system configurations, i.e. feedback samples, seen in Fig. 6; para. [0058]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the integrated user feedback and testing, as taught by the combination of Deshpande and Fong, to include the feature of cluster charts, as taught by Wojciak, in order to provide for a visual representation of the information that highlights and depicts the difference between a testing environment and the customer usage patterns {para. [0055] of Wojciak}. Given the volume of customer feedback, as evidenced by Deshpande {para. [0018]}, one ordinarily skilled would look to simplify the aggregation and inspection of feedback, as taught by Wojciak.   

Claim 39
Regarding claim 39, the combination of Deshpande, Fong, and Wojciak discloses the features of claim 38. Wojciak further discloses: locations of the feedback samples reside at different locations in the cluster chart depending on a topic to which the feedback samples pertain {as depicted in Fig. 6, the locations of individual feedback samples are located based on a given anomaly, i.e. topic to which the feedback samples pertain; para. [0058]}.

Claim 40
Regarding claim 40, the combination of Deshpande, Fong, and Wojciak discloses the features of claim 39. Wojciak further discloses: the cluster chart is a multi-axes chart {as depicted in Fig. 6; para. [0058]}; and wherein detecting the defect includes grouping a portion of the feedback samples in the cluster chart into a group of feedback samples, the feedback samples in the group determined to be correlated to each other based on nearness of the feedback samples in the group with respect to each other in the cluster chart {Fig. 6 depicts feedback clustered based on a K-Means clustering algorithms, i.e. correlated based on nearness with respect to other samples; para. [0058]}.


Response to Arguments
Examiner notes that applicant’s remarks filed 10/07/21 did not contain any additional arguments. Accordingly, examiner maintains the position set forth in the current rejection. 
Regarding the rejection under 35 U.S.C. § 101, examiner notes that the claim language as currently written makes it difficult to see beyond MPEP 210605(f). As noted above, in order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’ or an equivalent thereof” (MPEP 2106.05 (f)). The additional elements all relate to generic computing elements recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification explicitly states embodiments are not limited to customer service applications {para. [0026] of applicant’s published application}. Additionally, applicant explicitly states the use of generic hardware {para. [0119] of applicant’s published application}. There’s no indication that any of the computing elements are anything but generic hardware and/or software.
Accordingly, examiner maintains the rejection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130185056, which describes automatically generating test artifacts from requirements;
US 20190347188, which describes automatically finding errors in code using machine learning;
US 20180039565, which describes generating test inputs based on user interface event sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        11/17/21

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689